Citation Nr: 0022678	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-28 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for neuropathy of the 
right lower extremity, to include as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
November 1945.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

The veteran's claims were remanded by the Board for further 
development in October 1998.  The veteran's claim for service 
connection for a bilateral knee disorder, to include as 
secondary to service-connected disability, is the subject of 
a remand section of this decision.

The veteran has claimed that he is entitled to service 
connection for pain, sensitivity and numbness at the wound 
site, scar of his gunshot wound to the right leg.  The Board 
notes that the veteran already has service connection in 
effect for scar, residual of gunshot wound to the right leg.  
Accordingly, the Board interprets the veteran's claim to be 
that of an increased rating for scar, residual of gunshot 
wound to the right leg, and refers this claim to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  Neuropathy of the right lower extremity due to service or 
service-connected disability has not been demonstrated.


CONCLUSION OF LAW

Neuropathy of the right lower extremity was not incurred in 
or aggravated by active service, and is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim that he has 
neuropathy of the right lower extremity due to service or 
service-connected disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran claims that he has numbness and that he has pins 
and needles sensation in the bottom of his right foot due to 
the service-connected shell fragment wound fracture of his 
right tibia.  The service medical records reveal that the 
veteran was struck by a fragment from a landmine which caused 
a complete middle shaft fracture of the right tibia.  On 
discharge examination in November 1945 the veteran was noted 
to have numbness in the back of the right leg.

On VA examination in October 1948, the veteran complained of 
a tender scar and that his right leg had been bothered by 
cold weather.  The diagnoses included varicose veins, 
thrombophlebitis and scars residual of shell fragment wound.

The veteran was noted to have impaired sensation of the right 
leg over the posterior leg from the scar down to the heel on 
VA examination in March 1951.  The diagnosis was moderately 
severe partial paralysis of the right posterior tibial 
sensory nerve, secondary to gunshot wound.

Extensive VA medical records dated from November 1960 to July 
1996 include a November 1985 VA hospital record which 
indicates that the veteran hurt his low back in 1960.  He was 
reportedly treated with traction and then wore a brace on and 
off as needed.  It was also reported he had had no great 
disability with it for the previous 10 years until recent 
onset of low back pain.  Electromyograph revealed right S1 
radicular injury with partial denervation.  These VA records 
do not reveal any diagnoses of neuropathy of the right lower 
extremity.

VA neurological examination in May 1996 revealed no motor 
defects.  The veteran's reflexes were 2+ and equal 
bilaterally.

The veteran was afforded VA examination in November 1996.  
The veteran complained of numbness in the right lower 
extremity, accompanied by tingling when he stepped on his 
right foot and if he hit his lower right leg.  The veteran 
attributed his complaints to his inservice shell fragment 
wound.  Neurological examination revealed that light touch 
was absent from the lower legs from the knee down anteriorly 
and from the calf down posteriorly.  The examiner was of the 
opinion that the veteran's back pain and his right knee and 
lower leg pain were all probably due to degenerative joint 
and tendon changes.

On VA fee basis neurological examination in April 1997 the 
veteran reported that he had pain that radiated from the back 
into the right thigh and then down the lateral aspect of the 
right thigh into the right calf.  The diagnoses included 
lumbosacral degenerative joint disease with probable lumbar 
radiculopathy.  The examiner further opined that the veteran 
had potential weakness of the gastrocnemius muscle as a 
result of shrapnel injury to the right calf, but that it was 
possible his radiculopathy actually was causing most of his 
pain and weakness in that leg.

The veteran had a VA examination of the feet in June 1997.  
The veteran reported a history of frostbite of his feet while 
in service.  He complained of cold feet and at times 
numbness, with pins and needle sensation in the bottom of 
both feet, especially the right foot.  The diagnoses included 
possible residuals of frostbite to both feet.  Some of the 
complaints were thought to be secondary to radiculopathy as 
noted by neurologist.  

On VA fee basis orthopedic examination in December 1998 the 
veteran gave a history of numbness of the lower extremities.  
On physical examination, sensation was grossly intact to 
light touch diffusely.  He had decreased stance on the right 
lower extremity.  The examiner stated she did not find any 
specific neurological abnormalities of the lower extremities.

The veteran was afforded a VA neurological examination in 
January 1999.  The veteran reported that he had had problems 
with his right leg since he sustained a shrapnel wound to it 
in 1943.  He reported mild weakness in the legs since that 
time and pain in the right leg since then, worse in cold 
weather.  On examination of the right lower extremity, 
sensation was fairly normal.  There were some areas of 
sensory loss over the scar tissue in the right leg, but no 
sensory loss in a major peripheral nerve distribution.  The 
assessment was right leg pain and weakness related to the 
veteran's shrapnel wound in the right leg.  The examiner 
noted that the veteran had gastrocnemius weakness and chronic 
pain in the leg.  In addition the examiner stated the veteran 
had lumbosacral degenerative joint disease and could very 
well have an S1 or even an L5 radiculopathy on the right.  

The Board has considered the veteran's statements that he has 
neuropathy manifested by tingling and numbness of the right 
lower extremity due to his inservice shell fragment wound.  
However, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). While the veteran was noted to have numbness of 
the right leg on discharge from service, and on VA 
examination in March 1951, medical records since 1960 have 
not shown that the veteran has numbness and tingling of the 
right lower extremity due to service or his service-connected 
disability.  The June 1997 VA examiner did note that the 
veteran complained of numbness, with pins and needle 
sensation in the bottom of both feet, especially the right 
foot, which might be possible residual of frostbite to both 
feet.  However the June 1997 examiner also thought that the 
veteran's complaints could be due to radiculopathy.  The 
majority of the medical evidence of record, including 
extensive VA medical records dated subsequent to November 
1960, indicates that the veteran's complaints of numbness, 
tingling, and pins and needles symptoms of the right lower 
extremity are due to the veteran's non-service-connected 
lumbosacral spine radiculopathy.  The January 1999 VA 
examiner found no sensory loss in a major peripheral nerve 
distribution.  In view of the foregoing, the Board finds the 
preponderance of the evidence is against service connection 
for neuropathy of the right lower extremity, to include as 
secondary to service-connected disability.


ORDER

Entitlement to service connection for neuropathy of the right 
lower extremity, to include as secondary to service-connected 
disability, is denied.


REMAND

The veteran asserts that he has a bilateral knee disability 
due to the trauma of parachute jumps during service.  The 
veteran also claims that he has bilateral knee disability 
secondary to his service-connected residuals of a fractured 
right tibia.

The veteran's claim for service connection for bilateral knee 
disability was remanded by the Board in October 1998.  The 
Board noted that the RO had not taken into consideration a 
March 1997 VA examination report which referenced a May 1996 
VA X-ray examination which found arthritis of the knees, and 
which reflected the March 1997 VA examiner's opinion that 
"[i]t is possible that the arthritis of the knees may have 
been aggravated by his right leg injury...."  The Board noted 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran is entitled to 
service connection and compensation for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board indicated that the RO must readjudicate 
the veteran's claim of entitlement to service connection for 
a bilateral knee disorder with consideration of the case law 
set forth in Allen.  

On remand the veteran was provided VA fee basis examinations 
in December 1998 and in January 1999.  A May 1999 
supplemental statement of the case indicates that the RO 
denied the veteran's claim for bilateral knee disability on 
the basis that the veteran did not have a current knee 
disability, based on the December 1998 and January 1999 
examinations.  However, these examinations did not focus on 
the veteran's knees and did not include x-rays of the 
veteran's knees.  The Board further notes that the RO did not 
reconcile the May 1996 X-ray findings, nor discuss the March 
1997 VA examination report and readjudicate the veteran's 
bilateral knee claim with consideration of the case law set 
forth in Allen, as directed by the October 1998 VA remand 
decision.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  38 U.S.C.A. 
§ 303 (West 1991).  Further, the Court stated that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or examined 
him recently for his claimed bilateral knee 
disability.  After obtaining any necessary 
authorization, the RO should request copies 
of the records of such identified treatment 
or examinations which are not currently of 
record.  All records obtained should be 
associated with the veteran's claims file.

2.  The veteran should be scheduled for an 
examination of the knees by a VA 
orthopedist.  The claims file should be 
provided to the examiner prior to 
examination and the examiner should make a 
thorough review of the veteran's medical 
history.  The examiner should conduct all 
tests and studies deemed necessary, 
including x-rays, to determine the nature 
and extent of any knee disability present.  
If any knee disability is found the 
examiner should comment on whether the 
disability is etiologically related to, or 
aggravated by, the veteran's service-
connected residuals of fracture of the 
right tibia.

3.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection for 
bilateral knee disability.  The RO must 
consider the case law set forth in Allen 
and determine if a nonservice-connected 
knee disorder is aggravated by a service-
connected disability.

4.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status and inform the veteran of 
any issue with respect to which further 
action is required to perfect an appeal.  
The veteran should then be provided an 
appropriate opportunity to respond.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 



